Name: Council Regulation (EC) NoÃ 680/2009 of 27Ã July 2009 amending Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international security;  international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 29.7.2009 EN Official Journal of the European Union L 197/17 COUNCIL REGULATION (EC) No 680/2009 of 27 July 2009 amending Regulation (EC) No 423/2007 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2008/652/CFSP of 7 August 2008 amending Common Position 2007/140/CFSP concerning restrictive measures against Iran (1), Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 1110/2008 (2) amending Regulation (EC) No 423/2007 (3) imposed additional restrictive measures pursuant to Common Position 2008/652/CFSP, and in particular a prior notification obligation in respect of certain shipments to and from Iran. (2) For technical reasons, provision was made for derogations from the rules for the implementation of that prior notification obligation during a transitional period. As the complexity of the implementing rules for this measure has resulted in unforeseen delays in its implementation, the transitional period should be extended until 31 December 2010. (3) Regulation (EC) No 423/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The fourth and fifth paragraphs of Article 4a of Regulation (EC) No 423/2007 are hereby replaced by the following: Until 31 December 2010, the entry and exit summary declarations and the required additional elements referred to in this Article may be submitted in written form using commercial, port or transport information, provided that they contain the necessary particulars. As from 1 January 2011, the required additional elements referred to in this Article shall be submitted either in written form or using the entry and exit summary declarations as appropriate. Article 2 This Regulation shall enter into force on 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 213, 8.8.2008, p. 58. (2) OJ L 300, 11.11.2008, p. 1. (3) OJ L 103, 20.4.2007, p. 1.